EXECUTION VERSION



A FIFTH THIRD BANCORP BANK



AMENDED AND RESTATED

TERM PROMISSORY NOTE



OFFICER NO. __________ NOTE No. ____________



$2,841,666.65 December 29, 2005

First Amendment and Restatement June 8, 2006

(Effective Date)



Promise to Pay

. On or before January 31, 2009 (the "Maturity Date"), the undersigned, CECO
FILTERS, INC., a Delaware corporation, NEW BUSCH CO., INC., a Delaware
corporation, THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio corporation,
KBD/TECHNIC, INC., an Indiana corporation, CECOAIRE, INC., a Delaware
corporation, CECO ABATEMENT SYSTEMS, INC., a Delaware corporation, and H.M.
WHITE, INC., a Delaware corporation (each, a "Borrower", and, collectively, the
"Borrowers"), for value received, hereby jointly and severally promise to pay to
the order of FIFTH THIRD BANK, an Ohio banking corporation (together with its
successors and assigns, "Lender"), at 38 Fountain Square Plaza, MD #10AT63,
Cincinnati, Ohio 45263, or such other address as Lender may provide from time to
time, the sum of TWO MILLION EIGHT HUNDRED FORTY-ONE THOUSAND SIX HUNDRED
SIXTY-SIX AND 65/100 Dollars ($2,841,666.65), plus interest as provided herein.
The outstanding balance of this Note shall appear on supplemental bank records
and is not necessarily the face amount of this Note, which record shall evidence
the balance due pursuant to this Note at any time. As used herein, "Local Time"
means the time at the office of Lender specified in this Note.





This Note shall be subject to the terms and conditions of the Credit Agreement
dated as of December 29, 2005 among Lender, Borrowers, and certain of Borrower's
affiliates, as amended by the First Amendment to Credit Agreement dated as of
even date herewith (as the same may be further amended, renewed, consolidated,
restated or replaced from time to time, the "Credit Agreement"). Capitalized
terms used herein which are not otherwise defined in this Note shall have the
meanings set forth in the Credit Agreement. This Note is entitled to the
benefits and security of the Credit Agreement, including, without limitation,
acceleration upon the terms provided therein, and of the other Loan Documents.



Borrowers shall make the following principal payments commencing on July 1, 2006
and continuing on the same day of each and every calendar month thereafter until
this Note has been paid in full:



Period Payment



Each calendar month from and

including July 1, 2006

through, and including,

January 1, 2009 $51,666.67



The entire unpaid principal balance of this Note, together with all accrued and
unpaid interest and any other charges, advances and fees, if any, outstanding
hereunder, shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of the Indebtedness evidenced by this Note, notwithstanding
any other inconsistent or contradictory provisions contained in this Note. No
part of the Indebtedness evidenced by this Note may, on the repayment thereof,
be redrawn or reborrowed by Borrowers.



Upon the occurrence and during the continuance of any Event of Default, the
entire unpaid principal balance of this Note, together with all accrued but
unpaid interest, and all other Obligations, shall, at Lender's option, become
immediately due and payable, except that if there occurs an Event of Default of
the type described in Sections 6.1(d), 6.1(e), or 6.1(k) of the Credit
Agreement, the entire unpaid principal balance of this Note, together with all
accrued but unpaid interest, and all other Obligations shall become
automatically and immediately due and payable without notice, which Borrowers
hereby waive.



Interest

. Principal amounts outstanding under this Note shall bear interest commencing
on the date of hereof at the rate or rates per annum set forth below, which rate
or rates shall be designated by Borrowers as more fully set forth herein (the
"Interest Rate"). At any time and from time to time during the term of this
Note, so long as no Event of Default has occurred and is continuing and so long
as such outstanding principal amounts hereunder are not then subject to a LIBOR
Election, Borrowers may exercise their right to adjust the Interest Rate on
amounts of principal outstanding under this Note to one of the rates set forth
below upon notice to Lender as set forth below; provided, however, that once the
Interest Rate accruing against any amounts outstanding hereunder is adjusted to
a LIBOR Rate for a particular LIBOR Interest Period, Borrowers may not elect to
adjust such Interest Rate to a different Interest Rate until the expiration of
such LIBOR Interest Period:





(a) LIBOR Rate. Upon telephonic notice to Lender by 10:00 a.m. Local Time given
at least two Business Days prior to the beginning of a LIBOR Interest Period,
Borrowers may, subject to the terms of this Note, elect to have a portion or
portions of the unpaid principal balance of this Note bear interest at a rate
per annum equal to the rate (rounded upwards, if necessary, to the next 1/8 of
1% and adjusted for reserves if Lender is required to maintain reserves with
respect to relevant portions of this Note subject to the LIBOR Election) being
asked on an amount of Eurodollar deposits approximately equal to the amount of
the unpaid principal balances of this Note subject to a requested LIBOR Election
on the first day of a LIBOR Interest Period and which has a maturity
corresponding to the maturity of the LIBOR Interest Period, as reported by the
Dow Jones Telerate news service (or any successor or other reporting service
selected by Lender) as determined by Lender by noon on the effective date of the
LIBOR Interest Period (the "LIBOR Rate") plus the Applicable LIBOR Rate Margin
(as defined herein) (a "LIBOR Election"). Each determination by Lender of the
LIBOR Rate shall be conclusive in the absence of manifest error. Interest shall
be: (i) calculated based on a 360-day year and charged for the actual number of
days elapsed and (ii) payable in arrears on the last day of the applicable LIBOR
Interest Period. The Interest Rate applicable to a particular LIBOR Election
shall remain at the rate elected for the remainder of the subject LIBOR Interest
Period.



The "LIBOR Interest Period" for each requested LIBOR Election is a period of 30,
60, or 90 days, at Borrowers' election, which period shall commence on a
Business Day selected by Borrowers subject to the terms of this Note. If a LIBOR
Interest Period would otherwise end on a day that is not a Business Day, such
LIBOR Interest Period shall end on the next succeeding Business Day; provided
that, if the next succeeding Business Day falls in a new month, such LIBOR
Interest Period shall end on the immediately preceding Business Day.



In addition, notwithstanding anything herein contained to the contrary, if,
prior to or during any period with respect to any LIBOR Election, any change in
any law, regulation or official directive, or in the interpretation thereof, by
any governmental body charged with the administration thereof, shall make it
unlawful for Lender to fund or maintain its funding in Eurodollars of any
portion of the unpaid principal balance of this Note subject to the LIBOR Rate
or otherwise to give effect to Lender's obligations as contemplated hereby: (i)
Lender may, by written notice to Borrowers, declare Lender's obligations in
respect of the LIBOR Rate to be terminated forthwith, and (ii) the LIBOR Rate
with respect to Lender shall forthwith cease to be in effect, and interest shall
from and after such date be calculated at the Prime Rate as if a Prime Rate
Election had been made, and interest shall be paid, in arrears, on the first
(1st) day of each calendar month. Borrowers hereby agree to reimburse and
indemnify Lender from all increased costs or fees incurred by Lender subsequent
to the date hereof relating to the offering of rates of interest based upon the
LIBOR Rate. A certificate of Lender setting forth the amount or amounts
necessary to compensate Lender as specified in this paragraph and delivered to
Borrowers shall be conclusive absent manifest error. Borrowers shall pay Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.



Borrowers' right to make a LIBOR Election shall be terminated automatically if
Lender, by telephonic notice, shall notify Borrowers that Eurodollar deposits
with a maturity corresponding to the maturity of the LIBOR Interest Period, in
an amount equal to the unpaid principal balance of this Note to be subject to
the LIBOR Election are not readily available in the London Inter-Bank Offered
Rate Market, or that, by reason of circumstances affecting such Market, adequate
and reasonable methods do not exist for ascertaining the rate of interest
applicable to such deposits for the proposed LIBOR Interest Period. In such
event, amounts outstanding hereunder shall bear interest at the Prime Rate as if
a Prime Rate Election had been made or such other rate of interest as may be
agreed to between Lender and Borrowers.



If any amount as to which a LIBOR Election is in effect is repaid on a day other
than the last day of the applicable LIBOR Interest Period, or becomes payable on
a day other than the last day of the applicable LIBOR Interest Period due to
acceleration or otherwise, Borrowers, whether or not a debtor in a proceeding
under Title 11, United States Code, shall pay, on demand by Lender, such amount
(as determined by Lender) as is required to compensate Lender for any losses,
costs or expenses ("LIBOR Breakage Fee"), which Lender may incur as a result of
such payment or acceleration, including, without limitation, any loss, cost or
expense (including loss of profit) incurred by reason of liquidation or
reemployment of deposits or other funds acquired by Lender to fund or maintain
such amount bearing interest at the applicable LIBOR Rate.



(b) Prime Rate. Upon telephonic notice by Borrowers to Lender by 10:00 a.m.
Local Time, Borrower may elect to have a portion or portions of the outstanding
principal balance hereunder (provided such amounts are not then subject to a
LIBOR Election), bear interest at a floating rate equal to the rate of interest
per annum established from time to time by Lender at its principal office as its
"Prime Rate" plus the Applicable Prime Rate Margin (as defined below) (the
"Prime Rate Election") (it being understood by Borrowers that such Prime Rate is
established for reference purposes only and not as Lender's best loan rate). Any
adjustment in the Interest Rate resulting from a change in Lender's Prime Rate
shall become effective as of the opening of business on the date of each change
(or if not a Business Day, the beginning of the day). Interest on the principal
amount subject to a Prime Rate Election shall be calculated based on a 360-day
year and charged for the actual number of days elapsed, and shall be payable in
arrears on the first day of each calendar month.



On or before the date that is two Business Days before the commencement of any
LIBOR Interest Period, and on or before the date which is two Business Days
prior to the expiration of any applicable LIBOR Interest Period, Borrowers shall
notify Lender of each of the following: (a) the LIBOR Interest Period Borrowers
have elected regarding such portion of the unpaid principal balance of this Note
or any continuation of a LIBOR Election with respect to such portion, (b) the
amount of each such portion or continuation, and (c) the commencement date of
each LIBOR Interest Period. Borrowers may have portions of the unpaid principal
balance of this Note bearing interest with reference to the LIBOR Rate in
minimum amounts of $1,000,000 (and integral multiples of $100,000) bear interest
at the applicable Interest Rate for different LIBOR Interest Periods so long as
(i) the last day of any LIBOR Interest Period does not exceed the Maturity Date
hereof; (ii) no LIBOR Interest Period election with respect to any portion of
the unpaid principal balance of this Note commences prior to the expiration of
the applicable LIBOR Interest Period in effect with respect to such portion; and
(iii) at no time may Borrowers have more than three outstanding LIBOR Elections,
in the aggregate, under all of their Notes and one Prime Rate Election under
this Note. If, at any time during the term hereof, Borrowers fail to designate a
LIBOR Interest Period or if Borrowers have not elected another LIBOR Interest
Period in accordance with this Note at least two Business Days prior to the
expiration of the LIBOR Interest Period then in effect, Lender may assume that
Borrowers have elected a Prime Rate Election.



(c) Pricing Grid. As used herein, the terms "Applicable Prime Rate Margin" and
"Applicable LIBOR Rate Margin" (hereafter sometimes collectively referred to as
the "Applicable Margins") mean, as of any date, the applicable per annum rate
shown in the applicable column in the table below based on the then applicable
Fixed Charge Coverage Ratio. "Fixed Charge Coverage Ratio" has the meaning given
in the Credit Agreement.



Pricing Grid Level

Fixed Charge Coverage Ratio

Applicable Prime Rate

Margin

Applicable LIBOR Rate

Margin

Level 1

£ 1.10 to 1.0

2.25%

Not Available

Level 2

> 1.10 to 1.0 and £ 1.250 to 1.0

0.75%

3.0%

Level 3

> 1.250 to 1.0 and £ 1.50 to 1.0

0.50%

2.75%

Level 4

> 1.50 to 1.0

0.25%

2.50%



For purposes of determining the Applicable Margins: the Fixed Charge Coverage
Ratio will, on and after the First Pricing Grid Determination Date, be
determined (i) as of the end of each Fiscal Year ending on and after the First
Pricing Grid Determination Date (each such date being a "Determination Date")
and (ii) in the same manner used to determine the Fixed Charge Coverage Ratio
set forth in Section 5.10 of the Credit Agreement. The "First Pricing Grid
Determination Date" will be December 31, 2006. On Lender's receipt of the
financial statements and Compliance Certificate required to be delivered to
Lender pursuant to Sections 4.3(b) and 4.3(d) of the Credit Agreement for the
Fiscal Year then ended, the Interest Rate will be subject to adjustment in
accordance with the table set forth above in this subparagraph (c) based on the
then Fixed Charge Coverage Ratio for such Fiscal Year then ended so long as no
Event of Default is existing as of the applicable effective date of adjustment.
The foregoing adjustment, if applicable, will become effective for LIBOR
Elections and Prime Rate Elections made with respect to the portion or portions
of the unpaid principal balance of this Note, on and after the first day of the
first calendar month following delivery to Lender of the financial statements
and Compliance Certificate required to be delivered to Lender pursuant to
Sections 4.3(b) and 4.3(d) of the Credit Agreement for the Fiscal Year then
ended until the next succeeding effective date of adjustment pursuant to this
subparagraph (c). Each of the financial statements and Compliance Certificate
required to be delivered to Lender must be delivered to Lender in compliance
with Section 4.3 of the Credit Agreement. If, however, either the financial
statements or the Compliance Certificate required to be delivered to Lender
pursuant to Sections 4.3(b) and 4.3(d) of the Credit Agreement have not been
delivered in accordance with Section 4.3 of the Credit Agreement, then, at
Lender's option, commencing on the date upon which such financial statements or
Compliance Certificate should have been delivered in accordance with Section 4.3
of the Credit Agreement and continuing until such financial statements or
Compliance Certificate are actually delivered in accordance with Section 4.3 of
the Credit Agreement, it shall be assumed for purposes of determining the
Applicable Margins, that the Fixed Charge Coverage Ratio was £ 1.10 to 1.0 and
the pricing associated therewith (i.e., Pricing Grid Level 1) will be applicable
on the then applicable Determination Date. As of the Effective Date of this
Note, the Applicable Prime Rate Margin is 0.75% per annum and the Applicable
LIBOR Rate Margin is 3.00% (i.e., Pricing Grid Level 2, notwithstanding the Loan
Parties' actual Fixed Charge Coverage Ratio prior to and as of such Effective
Date). Notwithstanding anything to the contrary herein, upon the occurrence, and
during the continuance of, any period in which Borrowers' Fixed Charge Coverage
Ratio is, or is deemed to be, £ 1.10 to 1.0 and the pricing associated therewith
(i.e., Pricing Grid Level 1) (such period being a "Pricing Grid Level 1
Period"), Borrowers may not make any LIBOR Elections (other than those made and
existing prior to the Determination Date upon which the Pricing Grid Level 1
Period commenced).



Maximum Rate

. In no event shall the Interest Rate provided for hereunder, together with all
fees and charges as provided for herein or in any other Loan Document which are
treated as interest under applicable law (collectively with interest, the
"Charges"), exceed the maximum rate legally chargeable by Lender under
applicable law for loans of the type provided for hereunder (the "Maximum
Rate"). If, in any month, the Charges, absent such limitation, would have
exceeded the Maximum Rate, then the Charges for that month shall be at the
Maximum Rate, and, if in future months, such Charges would otherwise be less
than the Maximum Rate, then such Charges shall remain at the Maximum Rate until
such time as the amount of Charges paid hereunder and under the other Loan
Documents equals the amount of Charges which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of Charges paid or accrued in respect
of the Indebtedness evidenced by this Note and the other Obligations is less
than the total amount of Charges which would, but for this paragraph, have been
paid or accrued if the Charges otherwise set forth in this Note and in the other
Loan Documents had at all times been in effect, then Borrowers shall, to the
extent permitted by applicable law, pay to Lender an amount equal to the
difference between: (a) the lesser of: (i) the amount of Charges which would
have been charged if the Maximum Rate had, at all times, been in effect or (ii)
the amount of Charges which would have accrued had such Charges otherwise
provided for in this Note and in the other Loan Documents at all times been in
effect and (b) the amount of Charges actually paid or accrued in respect of the
Indebtedness evidenced by this Note or any of the other Loan Documents. In the
event that a court of competent jurisdiction determines that Lender has received
any Charges in respect of the Indebtedness evidenced by this Note and the other
Loan Documents in excess of the Maximum Rate, such excess shall be deemed
received on account of, and shall automatically be applied to reduce, the
Obligations owed to Lender other than any Charges, in the inverse order of
maturity, and if there are no Obligations to Lender outstanding, Lender shall
refund to Borrowers (or to such Person to which Lender is directed by a court of
competent jurisdiction) such excess.





Use of Proceeds

. Borrowers certify that the proceeds of the Term Loan will be used for the
purposes set forth in the Credit Agreement.





Default Rate; Fees

. To the extent any payment is not made within 15 days after the date when due
under this Note and, at or before the end of such 15-day period, there was
insufficient Revolving Loan Availability to charge the full amount of such
payment to the loan account with Lender as an advance of the Revolving Loans,
Borrowers shall pay to Lender a late payment fee equal to two percent (2%) of
that portion of any payment not paid when due (whether by maturity, acceleration
or otherwise). After the occurrence and during the continuation of an Event of
Default, Borrowers agree that Lender may, without notice, increase the Interest
Rate by an additional 2.0% per annum (the "Default Rate"); provided that this
paragraph shall not be deemed to constitute a waiver of any Event of Default or
an agreement by Lender to permit any late payments whatsoever.





Prepayment

. Subject to Section 6.4(b) of the Credit Agreement, Borrowers may prepay all of
this Note at any time; provided that if any prepayment results in any LIBOR
Breakage Fee or a Termination Fee (as defined in Section 6.4(b) of the Credit
Agreement), Borrower will pay such LIBOR Breakage Fee due in accordance with
this Note and, as applicable, the Termination Fee.





Entire Agreement

. Borrowers agree that there are no conditions or understandings which are not
expressed in this Note or the other Loan Documents.





Severability

. If any provision of this Note is held to be invalid by a court of competent
jurisdiction in a final order, the invalid provision will, subject to the
provisions of this Note with respect to the Maximum Rate, be deemed severed from
this Note and shall not affect any part of the remainder of the provisions of
this Note.





Joint Obligations

. All of the obligations of Borrowers hereunder are joint, several and primary.
No Borrower shall be or be deemed to be an accommodation party with respect to
this Note.





Assignment

. Borrowers agree not to assign any of any Borrower's rights, remedies or
obligations described in this Note without the prior written consent of Lender,
which consent may be withheld in Lender's sole discretion. Borrowers agree that
Lender may assign some or all of its rights and remedies described in this Note
without prior consent from Borrowers, provided that Lender will promptly notify
Borrowers of a total assignment of this Note.





Prior Note

. This Note is issued, not as a refinancing or refunding of or payment toward,
but as a continuation of, the Obligations of Borrowers to Lender pursuant to
that certain Term Promissory Note dated as of December 29, 2005 in the original
principal amount of $3,100,000 (the "Prior Note"). Accordingly, this Note shall
not be construed as a novation or extinguishment of the Obligations arising
under the Prior Note, and its issuance shall not affect the priority of any Lien
granted in connection with the Prior Note. Interest accrued under the Prior Note
prior to the date of this Note remains accrued and unpaid under this Note and
does not constitute any part of the principal amount of the Indebtedness
evidenced hereby. The entire unpaid principal balance created or existing under,
pursuant to, as a result of, or arising out of, the Prior Note shall continue in
existence under this Note, which Obligations Borrowers acknowledge, affirm, and
confirm to Lender. The Indebtedness evidenced by this Note will continue to be
secured by all of the collateral and other security granted to Lender under the
Prior Note and the other Loan Documents.





Modification; Waiver of Lender

. The modification or waiver of any of Borrowers' obligations or Lender's rights
under this Note must be contained in a writing signed by Lender and Borrowers.
Lender may perform a Borrower's obligations, or delay or fail to exercise any of
Lender's rights or remedies, without causing a waiver of those obligations or
rights. A waiver on one occasion shall not constitute a waiver on another
occasion. Borrowers' obligations under this Note shall not be affected if Lender
amends, compromises, exchanges, fails to exercise, impairs or releases: (i) any
of the obligations belonging to any co-borrower, indorser or guarantor, (ii) any
of its rights against any co-borrower, guarantor or indorser, or (iii) any of
the Loan Collateral.





Waivers of Borrowers

. To the extent not prohibited by law or required by the Credit Agreement,
demand, presentment, protest and notice of dishonor, notice of protest and
notice of default are hereby waived by each Borrower, and any indorser or
guarantor hereof. Borrowers and all co-makers and accommodation makers of this
Note hereby waive all suretyship defenses, including, but not limited to, all
defenses based upon impairment of collateral and all suretyship defenses
described in Section 3-605 of the Uniform Commercial Code (the "UCC"). Such
waiver is entered to the fullest extent permitted by Section 3-605 of the UCC.





Governing Law; Consent to Jurisdiction

. This Note is delivered in, is intended to be performed in, will be construed
and enforceable in accordance with and governed by the internal laws of, the
State of Ohio, without regard to principles of conflicts of law. Each Borrower
agrees that the state and federal courts in Hamilton County, Ohio shall, at
Lender's sole option, have exclusive jurisdiction over all matters arising out
of this Note, WITHOUT LIMITATION ON THE ABILITY OF LENDER, ITS SUCCESSORS AND
ASSIGNS, TO INITIATE AND PROSECUTE IN ANY APPLICABLE JURISDICTION ACTIONS
RELATED TO THE REPAYMENT AND COLLECTION OF THE OBLIGATIONS AND THE EXERCISE OF
ALL OF LENDER'S RIGHTS AGAINST EACH BORROWER WITH RESPECT THERETO AND ANY
SECURITY OR PROPERTY OF EACH BORROWER, INCLUDING, WITHOUT LIMITATION,
DISPOSITIONS OF THE LOAN COLLATERAL, and that service of process in any such
proceeding shall be effective if mailed to Borrowers at the address set forth
herein by certified mail, return receipt requested, if such service of process
is received by Borrowers.





JURY WAIVER

. EACH BORROWER, ANY INDORSER OR GUARANTOR HEREOF, AND LENDER WAIVE THE RIGHT TO
A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.





[Signature Page Follows]



IN WITNESS WHEREOF, each Borrower has executed this Note by its duly authorized
officer as of the date first above written.



CECO FILTERS, INC

.

NEW BUSCH CO., INC

.    

/s/Dennis W. Blazer

/s/Dennis W. Blazer

By:

By:

Dennis W. Blazer, Secretary and Treasurer

Dennis W. Blazer, Secretary and Treasurer

       

THE KIRK & BLUM

MANUFACTURING COMPANY

KBD/TECHNIC, INC

.    

/s/Dennis W. Blazer

/s/Dennis W. Blazer

By:

By:

Dennis W. Blazer, Secretary and Treasurer

Dennis W. Blazer, Secretary and Treasurer

       

CECOAIRE, INC

.

CECO ABATEMENT SYSTEMS, INC

.    

/s/Dennis W. Blazer

/s/Dennis W. Blazer

By:

By:

Dennis W. Blazer, Secretary and Treasurer

Dennis W. Blazer, Secretary and Treasurer

       

H.M. WHITE, INC

.      

/s/Dennis W. Blazer

 

By:

 

Dennis W. Blazer, Treasurer

     

